Citation Nr: 1626532	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected benefits in the amount of $362.00.

(The issue of entitlement to an increased rating for service-connected lumbar strain is the subject of a separate decision issued this same date).


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 2000, October 2006 to May 2007, June 2007 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Committee on Waivers and Compromises from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied entitlement to a waiver of overpayment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board notes that various documents related to the Veteran's February 2014 waiver request are not included in the record, to include a June 2014 notice of disagreement, a June 2014 statement of the case, and a July 2014 substantive appeal.  Thus, it appears that there may a paper claims folder related to the waiver request that has not been associated with the electronic claims file.  Such documents and/or folder should be located and associated with the electronic claims file on remand.

Additionally, given that the Veteran's waiver request hinges on financial hardship, and the only financial status report is dated over two years ago in February 2014, an updated financial status report should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the Veteran's electronic claims file all outstanding documents and/or paper claims file related to the Veteran's February 2014 waiver request.  To fulfill this directive, inquiries should be made to the DMC, St. Paul, Minnesota Pension Management Center.  If the documents or folder cannot be obtained, issue a memorandum stating that further efforts to obtain such record would be futile, and place it in the paper or electronic claims file.  The Veteran should be notified of the inability to obtain the documents.

2.  Obtain from the Veteran an updated financial status report.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

